Citation Nr: 0639227	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-18 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The Board notes that, in his May 2004 substantive appeal, the 
veteran stated that he believed that the manifestations of 
his diabetes mellitus more nearly approximate a 40 percent 
evaluation.  As such, the veteran has limited his appeal to 
the issue of whether he is entitled to a rating of 40 
percent, and no higher, for his diabetes mellitus.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Diabetes mellitus, type II, is manifested by required 
insulin, a restricted diet, and limitation of activities.

3.  The veteran demonstrated right ear hearing loss, a 
chronic disability, while in service and has a current 
diagnosis of right ear hearing loss. 

4.  The competent and probative evidence of record fails to 
relate left ear hearing loss to the veteran's military 
service and left ear hearing loss was not manifested to a 
compensable degree within one year of the veteran's service 
discharge.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation, and no higher, 
for diabetes mellitus, type II, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).

2.  Right ear hearing loss was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Left ear hearing loss was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have incurred in or been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

As the Board herein grants the veteran's claims for a rating 
of 40 percent for diabetes mellitus and for service 
connection for right ear hearing loss, no further action is 
required to comply with the VCAA and the implementing 
regulations that might otherwise be for consideration in the 
processing of these claims.  With regard to the veteran's 
claim of entitlement to service connection for left ear 
hearing loss, the Board finds that, for the following 
reasons, VA has satisfied it's duties to notify and assist 
the veteran.

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in August 2002, 
prior to the initial unfavorable AOJ decision issued in June 
2003.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the August 2002 
letter advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Additionally, such letter 
informed the veteran of the evidence necessary to 
substantiate his service connection claim.  Although, he was 
not specifically informed of the "fourth element," i.e., to 
provide any evidence in his possession that pertains to the 
claim, the Board finds that he was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  The August 2002 letter advised the veteran to notify 
VA of any additional information or evidence that he believed 
would support his claim, and if he had additional records he 
could send them to VA, thus effectively notifying him to send 
any additional relevant information.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his service connection claim, but was not informed of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for left ear hearing loss, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, the veteran's service 
medical records, VA treatment records, and a June 2003 VA 
examination report were reviewed by both the RO and the Board 
in connection with adjudication of his claim.  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained for an equitable disposition 
of his claim.  Moreover, the veteran was provided with a VA 
examination in June 2003 in order to adjudicate his service 
connection claim.  Based on these facts, the Board concludes 
that the medical evidence of record is sufficient to 
adjudicate the veteran's claim without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected diabetes mellitus, type II.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this disability 
beyond that which is set out herein below.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's diabetes mellitus, type II, is currently 
evaluated as 20 percent disabling pursuant to Diagnostic 
Code 7913.  The veteran contends that his diabetes is poorly 
controlled, insulin is required, his diet is restricted, and 
he must limit his activities.  As such, he claims that he is 
entitled to a 40 percent rating for his service-connected 
disability.  

Diagnostic Code 7913 provides that diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet warrants a 20 percent evaluation.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent evaluation.  
38 C.F.R. § 4.119, Diagnostic Code 7913.

Upon a review of the record, the Board finds that the veteran 
is entitled to a 40 percent rating for diabetes mellitus, 
type II.  Such disability is manifested by required insulin, 
a restricted diet, and limitation of activities.    

Specifically, VA treatment records reflect that, in May 2002, 
the veteran was instructed on the 2000 to 2200 calorie 
American Diabetes Association, low cholesterol, diet.  It was 
also noted that he was on insulin.  In February 2003, he had 
a diagnosis of poorly controlled diabetes mellitus, type II, 
requiring insulin.  In March 2003, the veteran was placed on 
a basic carbohydrate counting diet and his insulin was 
increased.  It was also observed that he had increased 
fatigue and blurred vision.  Also, in March 2003, VA 
treatment records show that the veteran had been diagnosed 
with diabetes mellitus, type II, in 1993 and was on insulin.  
He was put on the 2000 calorie American Diabetes Association 
diet and activity was as tolerated.  In April 2003, it was 
noted that the veteran was worried about having low blood 
glucose as he was employed doing physical labor, often on 
ladders.  His insulin dosage was increased.  Also in April 
2003, the veteran received counseling regarding his diet as 
he appeared under-insulinated.  It was observed that he was 
on insulin for his diabetes control, making changes in his 
diet, and not working on high rises for window cleaning 
secondary to fatigue.  In June 2003, the veteran's diet was 
reviewed and he was instructed not to skip meals and eat all 
three snacks.  His insulin dosage was also increased.  A 
January 2004 record reflects that the veteran had insulin-
requiring diabetes mellitus and was on a restricted diet with 
limitation of activities secondary to elevated ferritin, 
hepatitis C, and poorly controlled diabetes mellitus.  

As indicated previously, a 40 percent rating is not warranted 
unless the veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities.  As the 
evidence has demonstrated such manifestations, the Board 
finds that the veteran is entitled to a 40 percent rating for 
his diabetes mellitus, type II.  

III.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  With regard to chronicity, VA 
regulations provide that, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability. 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz are 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for 
hearing loss where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran contends that he was exposed to high risk noise 
during his military service, to include a tour of duty in 
Vietnam, where he was subjected to grenades, machine guns, 
and small arms fire.  He alleges that such noise exposure 
resulted in a current bilateral hearing loss disability and, 
therefore, service connection is warranted. 

The veteran's service medical records reflect that, at his 
October 1968 entrance examination, pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
20
10
LEFT
-5
0
-5
5
20

An undated examination reflects that the veteran reported 
that, due to a loud explosion in Vietnam, his hearing was 
low.  In March 1971, the veteran complained of having 
difficulty hearing.  Upon physical examination, to include an 
audiogram, his ears were noted to be okay.  At the veteran's 
November 1971 separation examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
10
 
20
LEFT
20
10
10

25

It was noted that the veteran had a loss of hearing and that 
he claimed such was secondary to his tour in Vietnam.  

In June 2002, VA treatment records reflect that audiological 
results revealed a bilateral sensorineural hearing loss of 
slight to mild degree beginning at 250 Hertz for the right 
ear and slight to moderate degree beginning at 2000 Hertz for 
the left.  It was noted that there was no significant change 
in the veteran's hearing since he was last tested in August 
1996.  

At the veteran's June 2003 VA examination, he reported 
exposure to high risk noise during his tour in the military 
where he was subjected to grenades, machine guns, and small 
arms fire.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
20
LEFT
10
10
20
40
45

Speech discrimination was noted to be 92 percent in the right 
ear and 80 percent in the left ear.  High frequency 
sensorineural hearing loss of moderate degree in the left ear 
with normal auditory thresholds through 4000 Hertz was 
diagnosed.  The June 2003 VA examiner opined that, pertinent 
to the veteran's right ear, the November 1971 values were not 
indicative of a noise-related condition as thresholds in the 
higher frequencies were within normal limits and auditory 
thresholds on his June 2003 examination showed values all 
within normal limits, resolving the temporary impairment seen 
in November 1971.  Regarding the veteran's left ear, the 
examiner opined that a mild to moderate impairment, now 
present in the left ear, was not seen in 1971 and, therefore, 
reflects an aggravation of hearing after leaving the 
military.  Therefore, the June 2003 examiner concluded that a 
claim for hearing loss was not supported by the data.  

A.	Right Ear Hearing Loss

The Board finds that service connection is warranted for 
right ear hearing loss as such is a chronic disease that 
existed in service.  See 38 C.F.R. § 3.303(b).  The Board 
first notes that there is evidence of a right ear hearing 
loss disability as defined by VA regulations.  See 38 C.F.R. 
§ 3.385.  Specifically, while the veteran's June 2003 right 
ear auditory thresholds fail to meet the requirements for a 
hearing disability, his speech recognition score using the 
Maryland CNC Test was 92 percent.  

Also, as interpreted by the June 2003 VA examiner, the 
veteran's November 1971 military separation physical revealed 
hearing data defining a mild drop across the lower 
frequencies in the right ear.  The Board notes that such 
auditory thresholds reflect a right ear hearing loss 
disability, as defined by VA regulations.  Moreover, despite 
the June 2003 VA examiner's opinion that the veteran's 
November 1971 values were not indicative of a noise-related 
condition and subsequent findings reflects that the temporary 
impairment seen in November 1971 was resolved, the Board 
finds that, as the veteran demonstrated a right ear hearing 
loss disability in service, he is entitled to service 
connection.  Specifically, VA regulations provide that, with 
chronic disease shown in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Therefore, as 
the veteran demonstrated right ear hearing loss, a chronic 
disability, while in service and has a current diagnosis of 
right ear hearing loss, he is entitled to service connection 
for such disability because the record does not contain 
evidence, which clearly attributes current right ear hearing 
loss to intercurrent causes.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

B.	Left Ear Hearing Loss

The Board initially notes that the veteran has a current 
diagnosis of a left ear hearing loss disability, as defined 
by VA regulations.  See 38 C.F.R. § 3.385.  
However, the Board finds that service connection for such 
disability is not warranted.  

The Board has first considered whether service connection for 
such disability may be granted on a presumptive basis.  
However, the record fails to show that the veteran manifested 
left ear hearing loss to a degree of 10 percent within the 
one year following his service discharge in November 1971.  
In this regard, the Board notes that, at the veteran's 
November 1971 separation examination, he had normal hearing 
in the left ear.  Therefore, presumptive service connection 
is not warranted for left ear hearing loss.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that, as interpreted by the June 2003 VA 
examiner, the veteran's November 1971 military separation 
physical revealed normal auditory thresholds in his left ear.  
Moreover, while the veteran has a current diagnosis of left 
ear hearing loss, there is no competent medical evidence that 
such current disability is related to the veteran's military 
service, to include his claimed in-service noise.  
Specifically, the June 2003 VA examiner opined that a mild to 
moderate impairment, now present in the left ear, was not 
seen in 1971 and, therefore, reflects an aggravation of 
hearing after leaving the military.  Therefore, the June 2003 
examiner concluded that a claim for hearing loss was not 
supported by the data.  

The Board has considered the veteran's own statements 
regarding his claimed in-service etiology of his current left 
ear hearing loss.  However, this is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Specifically, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent and probative evidence of 
a causal nexus between the veteran's left ear hearing loss 
and service, he is not entitled to service connection on a 
direct basis.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for left ear hearing loss.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

A 40 percent rating for diabetes mellitus, type II, and no 
higher, is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Service connection for right ear hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary awards. 

Service connection for left ear hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


